DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a second content along with a third content which does not appear to have support in the originally filed specification. While applicant points to paragraphs [0032] and [0035] and Fig. 4 for support, these portions of the specification describes a first content in region (R1), a third content in region (R3), and a fourth content in region (R4) as shown in Fig. 4. There is no disclosure of these regions in combination with a region having the second 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2016/0243798).
Regarding claim 1, Chai teaches an insulating sheet (See Abstract) comprising: a thermosetting component (paragraph [0028]); and a thermally conductive filler containing boron nitride (paragraphs [0029]-[0030]), the insulating sheet inherently having a first surface on one side in a thickness direction and a second surface on the other side in the thickness direction (See Fig. 1), wherein an amount of filler in the inter layer is 20-80% by weight and an amount of filler in the outer layer(s) is 0-20% by weight (paragraph [0006]). Given the amount of filler in the outer layer(s) is smaller than the amount of filler in the inter layer, Chai necessarily meets wherein a first content of the boron nitride in 100% by volume of a region having a thickness of 10% of a thickness of the sheet, from the first surface toward the second surface, is smaller than a second content of the boron nitride in 100% by volume of a region having a thickness of 90% of a thickness of the sheet, from the second surface toward the first surface, the first content is smaller than a third content of the boron nitride in 100% by volume of a region having a thickness of 80% of the thickness of the sheet, that is from a position 1/10 of the thickness of the sheet to a position 9/10 of the thickness of the sheet from the first surface toward the second surface, and a fourth content of the boron nitride in 100% by volume of a region having a thickness of 10% of the thickness of the sheet, from the second surface toward the first surface, is smaller than the third content, as presently claimed.
Regarding claim 2, given that Chai teaches an amount of filler in the inter layer is 20-80% by weight and an amount of filler in the outer layer(s) is 0-20% by weight (paragraph 
Regarding claim 4, Chai teaches wherein an average major diameter of the boron nitride of the entire insulating sheet is about 0.01 to 15 µm (paragraph [0008]), which falls within the claimed range of 1 µm or more and 40 µm or less.
Regarding claim 5, given that Chai teaches an amount of filler in the inter layer is 20-80% by weight and an amount of filler in the outer layer(s) is 0-20% by weight (paragraph [0006]), a content of the boron nitride in the entire insulating sheet would overlap the claimed range of 20% by volume or more and 80% by volume or less in 100% by volume of the entire insulating sheet. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 6, given that the thermally conductive filler disclosed by Chai may be boron nitride alone, i.e. 100%, Chai meets the claimed range of 50% by volume or more and 100% by volume or less in 100% by volume. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chai (US 2016/0243798) in view of Pham et al. (US 2015/0252242).
Chai is relied upon as disclosed above.
Regarding claim 3, Chai fails to teach the average aspect ratio as claimed.
However, Pham et al. teaches an electrically insulating sheet comprising spherical boron nitride particles and flat boron nitride particles, wherein the aspect ratio of the spherical boron nitride particles is 1-2 (See Abstract, paragraphs [0011]-[0012] and [0034]) and wherein the aspect ratio of the flat boron nitride particles is 30-300 (paragraph [0039]). Given that the amount of the spherical boron nitride particles is 75 vol% -99 vol% with respect to the total amount of boron nitride (paragraph [0041]), it is clear that an average aspect ratio of the boron nitride of the total insulating sheet would overlap the claimed range of 2 or more and 20 or less.
It would have been obvious to one of ordinary skill in the art to choose an amount of spherical boron nitride particles and average aspect ratio, including that presently claimed, in order to impart the desired thermal conductivity in a particular direction (Pham et al., paragraph [0035]).


Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (8,007,897).
Regarding claim 1, Ito et al. teaches an insulating sheet (See Abstract) comprising: a thermosetting component (col. 2, lines 39-41); and a thermally conductive filler containing boron nitride (col. 4, lines 33-40), the insulating sheet inherently having a first surface on one side in a thickness direction and a second surface on the other side in the thickness direction (See Fig. 4B).  Ito et al. further discloses the filler content of the adhesive face region 7b is smaller than that of inner region 7c (col. 5, lines 40-42). Therefore, given the amount of filler in the adhesive 
Regarding claim 2, given that Ito et al. teaches insulating sheet A (corresponding to the adhesive face region) comprising 60 vol% of filler and insulating sheet B (corresponding to the inner region) comprising 40 vol% of filler (See Table 1), an absolute value of a difference between the first content and the second content would meet the claimed range of 5% to 60% by volume. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 5, given that Ito et al. teaches insulating sheet A comprising 60 vol% of filler and insulating sheet B comprising 40 vol% of filler (See Table 1), which form the insulating sheet (See Example 2), the resulting content of boron nitride in the entire insulating sheet would meet the claimed range of 20% to 80% by volume. As set forth in MPEP 2144.05, in the case 
Regarding claim 6, given that the thermally conductive filler disclosed by Ito et al. may be boron nitride alone, i.e. 100%, Ito et al. meets the claimed range of 50% by volume or more and 100% by volume or less in 100% by volume. Alternatively, in one example, Ito et al. discloses the content of boron nitride may be 50% by volume (col. 9, lines 54-55).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (8,007,897) in view of Pham et al. (US 2015/0252242).
Ito et al.is relied upon as disclosed above.
Regarding claims 3 and 4, Ito et al. fails to teach the average aspect ratio and average major diameter as claimed.
However, Pham et al. teaches an electrically insulating sheet comprising spherical boron nitride particles and flat boron nitride particles, wherein the aspect ratio of the spherical boron nitride particles is 1-2 (See Abstract, paragraphs [0011]-[0012] and [0034]) and wherein the aspect ratio of the flat boron nitride particles is 30-300 (paragraph [0039]). Given that the amount of the spherical boron nitride particles is 75 vol% -99 vol% with respect to the total amount of boron nitride (paragraph [0041]), it is clear that an average aspect ratio of the boron nitride of the total insulating sheet would overlap the claimed range of 2 or more and 20 or less. Further, Pham et al. discloses the spherical boron nitride particles having an average major diameter of 50-300 µm (paragraph [0036]) and flat boron nitride particles having an average major diameter of 8-100 µm (paragraph [0039]). Given that the amount of the spherical boron 
It would have been obvious to one of ordinary skill in the art to choose an amount of spherical boron nitride particles, average aspect ratio and average major diameter, including those presently claimed, in order to impart the desired thermal conductivity in a particular direction and improve thermal conductivity and melt viscosity (Pham et al., paragraphs [0035]-[0038]).
Response to Arguments
Applicant’s arguments filed 12/16/21 with respect to Hayashi and Nishimura have been considered but are moot in light of the new ground of rejection as necessitated by amendments as set forth above.
Applicant amended claim 1 to recite a third content and a fourth content.
Applicant argues that effects of enhanced thermal conduction and enhanced adhesiveness can be exerted at both sides of an insulating sheet according to the present invention and are clearly evidenced by a comparison of Examples 4, 12, 20, and 28 of the present application with Comparative Examples 1 and 2 of the present application (see Tables 1- 4 in paragraphs [0146]-[0149] of the present specification).
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific thermosetting component while the claims are open to any type of thermosetting component. Further, the data uses specific amounts of filler while the claims are open to any amount. The data uses specific differences in amounts between the first content and second content, the first content and third content and fourth content and third content while the claims are open to any difference in amounts between contents, respectively.
Further, it is not clear that the data is in fact unexpected or surprising given that the data also shows, for instance, in example 2 that the fourth content can be larger than the third content and good results are still achieved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787